DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 4/26/21 and has been entered and made of record. Currently, claims 1-15 are pending.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot in view of a new ground(s) of rejection necessitated by the current amendment to the claims.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parry (US 2003/0088630) in view of Weaver et al. (US 2016/0098234), as cited in the IDS dated 11/5/19, and Zimmerman (US 7,268,900).
1, Parry discloses a method of performing an error recovery function, the method comprising: 
detecting occurrence of an error relating to an application program while a function of an image forming apparatus is being executed (see paras 21 and 28-30, error detector 23 detects an error located within printer 10 during receiving, translating, sorting, and/or printing); 
when the error is detected, accessing a cloud by using identification information of the image forming apparatus (see paras 28-30, after an error is detected and logged the embedded web server 12 sends the error information and identification information to an online error database 60); 
transmitting information about the error to the cloud (see para 29, after an error is detected and logged the embedded web server 12 sends the error information to an online error database 60).
Parry does not disclose expressly executing a recovery mode for recovering from the error by, receiving, from the cloud, information of an application program patch stored in the cloud, the application program patch corresponding to the error as determined in the cloud for the recovering from the error in the recovery mode; and executing the application program patch, based on the received information of the application program patch, to perform the recovering from the error, wherein the detecting, the accessing, the transmitting, the receiving, the executing, and the recovering are performed by the image forming apparatus.
Weaver discloses transmitting information about the error to the cloud (see paras 52-54, 57-59, 75-78, 80, 90-95, and 123, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action);
executing a recovery mode for recovering from the error by, receiving, from the cloud, information of an application program stored in the cloud, the application program 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action, automatic remedial action that can be performed by control processor 180 are listed in Table 3 and include such things as issuing a command to be executed by the printer, or by changing one or more of the user-set parameter values in data structure 184, resetting a value, sending commands to the control processor 180, and software updates or some combination, Table 3 specifically lists software and firmware versions as something maintained by control processor 180, as such, determining software/firmware versions and updating the software/firmware is analogous to an application program patch); and 
executing the application program patch, based on the received information of the application program, to perform the recovering from the error, wherein the detecting, the accessing, the transmitting, the receiving, the executing, and the recovering are performed by the image forming apparatus (see paras 54, 81, and 90-95, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action, automatic remedial action that can be performed by control processor 180 are listed in Table 3 and include such things as issuing a command to be executed by the printer, or by changing one or more of the user-set parameter values in data structure 184, resetting a value, sending commands to the control processor 180, and software updates or some combination, Table 3 specifically lists software and firmware versions as something maintained by control processor 180, as such, determining software/firmware versions and updating the software/firmware is analogous to an application program patch).
140 of printer 120 receives a program patch from web server 280 automatically when software or firmware versions are out of date).
Regarding claim 15, Parry discloses an image forming apparatus having an error recovery function, the image forming apparatus comprising: 
a communicator to communicate with a cloud (see para 29, paras 28-30, after an error is detected and logged the embedded web server 12 sends the error information and identification information to an online error database 60); and 
a controller to control the image forming apparatus, wherein the controller controls the image forming apparatus to: 
detect occurrence of an error relating to an application program while a function of the image forming apparatus is being executed (see paras 21 and 28-30, error detector 23 detects an error located within printer 10 during receiving, translating, sorting, and/or printing), 
when the error is detected, access the cloud by using identification information of the image forming apparatus (see paras 28-30, after an error is detected and logged the embedded web server 12 sends the error information and identification information to an online error database 60), and
transmit information about the error to the cloud (see paras 28-30, after an error is detected and logged the embedded web server 12 sends the error information and identification information to an online error database 60). 
Parry does not disclose expressly receive, from the cloud, information of an application program patch stored in the cloud, the application program patch corresponding to the error as determined in the cloud for recovering from the error, and execute the application program 
Weaver discloses transmit information about the error to the cloud (see paras 52-54, 57-59, 75-78, 80, 90-95, and 123, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action), 
receive, from the cloud, information of an application program patch stored in the cloud, the application program patch corresponding to the error as determined in the cloud for recovering from the error (see paras 54, 81, and 90-95, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action, automatic remedial action that can be performed by control processor 180 are listed in Table 3 and include such things as issuing a command to be executed by the printer, or by changing one or more of the user-set parameter values in data structure 184, resetting a value, sending commands to the control processor 180, and software updates or some combination, Table 3 specifically lists software and firmware versions as something maintained by control processor 180, as such, determining software/firmware versions and updating the software/firmware is analogous to an application program patch), and 
execute the application program patch, based on the received information of the application program patch, to perform the recovering from the error (see paras 54, 81, and 90-95, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action, automatic remedial action that can be performed by control 180 are listed in Table 3 and include such things as issuing a command to be executed by the printer, or by changing one or more of the user-set parameter values in data structure 184, resetting a value, sending commands to the control processor 180, and software updates or some combination, Table 3 specifically lists software and firmware versions as something maintained by control processor 180, as such, determining software/firmware versions and updating the software/firmware is analogous to an application program patch).
Zimmerman discloses information of an application program patch stored in the cloud, and execute the application program patch, based on the received information of the application program patch (see col 6 lines 45-65, col 7 line 50-col 8 line 5, col 9 lines 4-47, and col 10 lines 10-25, a print controller 140 of printer 120 receives a program patch from web server 280 automatically when software or firmware versions are out of date).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the automatic updating of software or firmware via an application program patch, as described by Zimmerman, and the obtaining an error application program information from a cloud server to a printing device, as described by Weaver, with the system of Parry.
The suggestion/motivation for doing so would have been to reduce printer downtime thereby saving time and money.
Therefore, it would have been obvious to combine Weaver and Zimmerman with Parry to obtain the invention as specified in claims 1 and 15.

Regarding claim 2, Weaver further discloses comparing the information about the error with a plurality of errors that are previously stored; and when the error is same as any one of the plurality of errors that are previously stored, transmitting the application program patch information corresponding to the error to the image forming apparatus, wherein the comparing and the transmitting are performed by the cloud (see paras 90-92 and 122, a history of event 
Regarding claim 3, Weaver further discloses when the application program patch information corresponding to the error does not exist. transmitting the information about the error to an external network through a network interface unit. wherein the transmitting is performed by the cloud, wherein the external network is connected to at least one of a terminal device used by a user, a terminal device used by a manager of the image forming apparatus, or a remote management server for remote management of the image forming apparatus (see paras 36 and 90, when automatic remedial action cannot be obtained a service technician or similar can be utilized to aid the user in correcting the fault).  
Regarding claim 4, Weaver further discloses when the application program patch information corresponding to the error does not exist in the cloud: requesting a user for user identification information (see para 77, customer identification can be requested and supplied); 
transmitting the user identification information received from the user to the cloud, and executing a monitoring mode of the error (see paras 51, 77-78 and 80, customer identification information is transmitted to the cloud server 126 and error monitoring is performed).  
Regarding claim 5, Weaver further discloses when the application program patch information corresponding to the error does not exist in the cloud, requesting the application program patch information corresponding to the error from a terminal device used by a manager of the image forming apparatus or a remote20 management server for remote management of the image forming apparatus (see paras 86-90, when automatic remedial action cannot be obtained a service technician or similar can be utilized to aid the user in correcting the fault, either remotely or by service call).  
Regarding claim 6, Weaver further discloses wherein the executing or the monitoring mode comprises requesting the cloud to determine whether the application program patch information corresponding to the error is updated in a predetermined cycle (see paras 51, 70 
Regarding claim 7, Weaver further discloses wherein the executing or the monitoring mode comprises: when the application program patch information corresponding to the error is updated in the cloud, receiving a notification about the updated application program patch information (see Fig. 7 and paras 84 and 108-116, summary area 713 and change area 715 display updates to the error information); 
when the user executes the first function, displaying the notification about the updated application program patch information (see para 84, the webpage GUI displays notification information regarding the error and patch information): and 
when an input that executes the updated application program patch information is received from the user, recovering from the error by using the updated application program patch information (see paras 90-92, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action).  
Regarding claim 8, Weaver further discloses, when the application program patch information corresponding to the error is updated in the cloud, transmitting a notification that the application program patch in formation is updated to the user with contact information of the user included in the user identification information, wherein the contact information of the user comprises at least one or an email address, a social network service (SNS) address, or a telephone number (see para 89, a telephone number or email address can be used).  
Regarding claim 9, Weaver further discloses wherein the executing the application program patch by the image forming apparatus comprises: accessing a web page in the cloud by using a uniform resource locator (URL) included in the received information of application program (see Fig. 7 and paras 58, 84, and 110, a web browser can be the GUI or dashboard 110 and cloud servers 122 and 126); 
notifying a user of the recovering from the error by execution of the application program (see paras 87-92, a web browser can be the GUI or dashboard used to transmit and received error and patch information between printer 110 and cloud servers 122 and 126); and 
in response to a selection by the user to execute the application program patch, installing the application program to perform the executing of the application program patch (see paras 54 and 90-95, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action) and
Zimmerman further discloses receiving and installing application program patches (see col 6 lines 45-65, col 7 line 50-col 8 line 5, col 9 lines 4-47, and col 10 lines 10-25, a print controller 140 of printer 120 receives a program patch from web server 280 automatically when software or firmware versions are out of date).
Regarding claim 12, Parry further discloses wherein the error occurs while the function is being executed, and is not detected when another function is being executed (see paras 21 and 28-30, error detector 23 detects an error located within printer 10 during receiving, translating, sorting, and/or printing).  
Regarding claim 13, Weaver further discloses wherein the recovering from the error comprises terminating a process in which the error has occurred and re-executing the process by executing a patch corresponding to the recovery from the error (see paras 93-94, when an end condition is reached the system is restarted).  
Regarding claim 14, Parry further discloses when the error is not recovered from after attempting to recover from the error, transmitting a log indicating the information about the error to the cloud (see paras 26 and 29, after an error is detected and logged the embedded web 12 sends the error information and identification information to an online error database 60).

Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parry, Weaver, and Zimmerman as applied to claim 1 above, and further in view of Hikawa et al. (US 2007/0067681), cited in the IDS dated 11/5/19.
Regarding claim 10, Parry, Weaver, and Zimmerman do not disclose expressly when the error is detected while the function is being executed, receiving an input that selects whether to execute a recovery mode or a normal mode from a user, wherein, when the recovery mode is selected, the cloud is accessed by using the identification information or the image forming apparatus, and when the normal mode is selected, the function is deactivated.
Hikawa discloses when the error is detected while the function is being executed, receiving an input that selects whether to execute a recovery mode or a normal mode from a user, wherein, when the recovery mode is selected, the cloud is accessed by using the identification information or the image forming apparatus, and when the normal mode is selected, the function is deactivated (see paras 16, 20, and 25, when an error occurs in an image forming apparatus it is determined whether a maintenance mode should be entered to perform error correction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the shifting to a maintenance mode, as described by Hikawa, with the system of Parry, Weaver, and Zimmerman.
The suggestion/motivation for doing so would have been to reduce printer downtime thereby saving time and money.
Therefore, it would have been obvious to combine Hikawa with Parry, Weaver, and Zimmerman to obtain the invention as specified in claims 10.

11, Hikawa further discloses when a user input that executes the function in the normal mode is received. requesting to21 select whether to execute the recovery mode or the normal mode (see paras 16, 20, and 25, when an error occurs in an image forming apparatus it is determined whether a maintenance mode should be entered to perform error correction).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677